DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 06/14/2022.
Currently claims 1 and 4-7 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 06/14/2022,
Claims 1 and 4-7 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Chinese Patent # CN 105841849 A to Wei teaches, a method of manufacturing a flexible array substrate (Figs. 1-3; pages 1-3), comprising: 
forming, using a silver nanowire material (silver nanowire; Fig. 1; page 3), an electrically conductive pattern (2, 5 and 7; source-drain electrode, gate electrode and pressure sensor electrode; Fig. 1; page 4) on a flexible substrate (6; flexible substrate; Fig. 1; page 4).  

    PNG
    media_image1.png
    229
    488
    media_image1.png
    Greyscale

wherein the electrically conductive pattern (2, 5 and 7; source-drain electrode, gate electrode and pressure sensor electrode; Fig. 1; page 4) comprises a gate electrode (5), a source electrode (first one of electrode 2), and a drain electrode (second one of the electrode 2; source-drain electrodes 2 come in pairs); and 
Note: Wei teaches, in page 1, an integrated device of a flexible pressure sensor including a thin film transistor. The device uses silver nanowire for all electrodes including gate, pressure sensor and source-drain electrodes. The use of silver nanowire provides flexibility, reliability and low cost. Therefore, the integrated device can be part of a flexible array substrate.
wherein the forming, using a silver nanowire material, an electrically conductive pattern on a flexible substrate comprises: 
step S1, forming a first silver nanowire layer (first part of step 2; page 5; forming silver nanowire film for gate electrode 5 and pressure sensor electrode 7; Fig. 1; page 3) on the flexible substrate (6; flexible substrate; Fig. 1; page 4); 
step S2, forming, by patterning (using mask; page 4) the first silver nanowire layer, the gate electrode (5) (second part of step 2; page 5); 
step S3, forming a gate insulating layer (3; gate insulating layer) on (with intervening layer 4) the flexible substrate (6) and the gate electrode (5) (step 3; page 5); 
step S4, forming a semiconductor layer (4) corresponding to the gate electrode (5) (step 4; page 5); 
step S5, forming a second silver nanowire layer (forming silver nanowire film for source-drain electrode) on the gate insulating layer (3) (step 5; page 5); and 
step S6, forming, by patterning (using mask; page 4) the second silver nanowire layer, the source electrode (2) and the drain electrode (2) spaced apart from each other (source-drain electrodes are usually located at the two ends of the active or semiconductor layer), 
Furthermore, US Patent Pub # US 2018/0151749 A1 to Zhang teaches, forming a semiconductor layer (130; active layer; Fig. 1; [0036]) on the gate insulating layer (120; gate insulating layer; Fig. 1; [0037]); 
wherein the source electrode (151) and the drain electrode (152) are in contact with two ends of the semiconductor layer (130) (Fig. 1; [0036] – [0037]).  

    PNG
    media_image2.png
    296
    530
    media_image2.png
    Greyscale

However, neither Wei nor any cited prior art, appear to explicitly disclose, in context, step S7, forming a passivation layer and a via hole on the gate insulating layer, the semiconductor layer, the source electrode, and the drain electrode, wherein the via hole extends through the passivation layer and exposes part of the drain electrode; 
step S8, forming a third silver nanowire layer on the passivation layer; and 
 Attorney ref: 96059/323,7step S9, obtaining, by patterning the third silver nanowire layer, the pixel electrode, wherein the pixel electrode contacts the drain electrode through the via hole.Examiner’s 
Specifically, the aforementioned ‘step S7, forming a passivation layer and a via hole on the gate insulating layer, the semiconductor layer, the source electrode, and the drain electrode, wherein the via hole extends through the passivation layer and exposes part of the drain electrode; 
step S8, forming a third silver nanowire layer on the passivation layer; and 
Attorney ref: 96059/323,7step S9, obtaining, by patterning the third silver nanowire layer, the pixel electrode, wherein the pixel electrode contacts the drain electrode through the via hole,’ is material to the inventive concept of the application at hand to provide a method of manufacturing a flexible array substrate capable of reducing the chances of line breaks of the flexible array substrate, thereby to improve production yield of the flexible array substrate.
Dependent claims 4-7 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 4-7 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/29/2022